Citation Nr: 1613597	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-27 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2015, this matter was last before the Board at which time it was remanded to afford the Veteran a hearing before the Board.  

The Veteran was afforded a videoconference hearing before the Board in January 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  


FINDINGS OF FACT

The evidence demonstrates that the Veteran's bilateral hearing loss disability is causally related to service


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service. 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015); Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma in service.  He relates that his service as a Security Policeman in the Air Force involved working flight line security, which exposed him to noise from jet engines and generators.  He also contends that his bilateral hearing loss is attributable to service-connected sinusitis, allergic rhinitis and tinnitus.

Upon enlistment examination in March 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
Zero
Zero
Zero
LEFT
Zero
Zero
Zero
Zero
Zero

A service treatment record dated in May 1969 reflects complaints of trouble hearing.  The record documents a 30% loss of hearing at all frequencies, except 50% of the highest frequency.  However, a service treatment record dated later in May 1969 reflects improvement of hearing acuity, no abnormality of the ear canals and that an upper respiratory infection (URI) was assessed.  
A February 1972 service treatment record reflects the Veteran's complaints of trouble hearing, particularly in the right ear.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
45
30
LEFT
10
10
20
25
20

The Veteran denied hearing loss at separation.  Upon separation examination in June 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
10
10

In furtherance of substantiating his claim, the Veteran submitted a medical opinion from a private audiologist dated in June 2011.  The opinion contains charted audiometrics that indicate bilateral hearing loss to a level considered disability for VA purposes.  38 C.F.R. § 3.385.  The opinion states that the Veteran's "history includes high impact noise exposure [in service]" and that the exposure "is as likely as not a significant contributing factor to his hearing loss and tinnitus."  Notably, service connection for tinnitus has been established.  

In November 2011, the Veteran was afforded a VA audiologic examination.   On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
75
80
LEFT
20
15
35
45
55

Pure tone averages were 70 for the right ear and 38 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right and 96 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability for both ears.  38 C.F.R. § 3.385.  

The examination report documents that the Veteran reported exposure to jet engine noise in service, as wells a various weapons fire.  The examiner highlighted, also, that the Veteran had a history of right middle ear problems and had a tube in his right ear for the past 2 years.  In an August 2012 addendum, and with the benefit of reviewing the service treatment records, the examiner noted that there was no evidence of a significant threshold shift between entrance and separation, and concluded that it was less likely than not that bilateral hearing loss was caused by or a result of an event in military service.  

In support of his claim, the Veteran submitted an August 2013 opinion from Dr. S.  In the opinion, Dr. S. notes that he had treated the Veteran since the late 1908s.  In the opinion, Dr. S related that the Veteran had hearing loss due to noise exposure in the Air Force, and that tinnitus, sinusitis, and allergic rhinitis had "caused progressive hearing loss."  

In March 2014, the Veteran was afforded another VA examination.  At that time, audiometrics showed hearing loss to an extent considered disability.  38 C.F.R. § 3.385.  The examiner did not initially have the benefit of the STRs at the examination, but later reviewed them in May 2014.  He discounted the Value of the Dr. S.'s August 2013 statement as Dr. S. did not review service treatment records.  The examiner concluded that the opinion of the previous VA examination remained unchanged.  The examiner noted a lack of a threshold shift between the entrance and separation audiograms, and that the Veteran had normal hearing at discharge.  

As outlined above, the Veteran contends that his bilateral hearing loss disability is related to service, or his service-connected sinusitis and rhinitis.  Service connection for tinnitus has been established as related to exposure to service, particularly exposure to noise during service.  The circumstances of his service is consistent with noise exposure, and acoustic trauma is conceded.  VA medical opinions weigh against the claim, and cite the lack of a threshold shift in the audiometrics between entrance and separation, as well as normal hearing at discharge.  Dr. S.'s opinions indicate that exposure to noise in service and service-connected sinusitis and allergic rhinitis have played a role in the development of progressive bilateral hearing loss.  Under these circumstances, and especially with exposure to acoustic trauma conceded, the Board concludes that the evidence is at least in equipoise.  Accordingly, the claim of service connection for bilateral hearing loss is granted.  Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


